DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: in claim 13, line 1, before "further" insert --cable--; in claim 13, line 5, "at least" should be changed to --said at least--; in claim 14, line 1, change "an" to --said--; and in claim 14, line 3, change "a" to --said--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al. (WO 2019/117055).
 	Yamasaki et al. discloses an electric cable comprising at least one elongated electrically conducting element (210) and at least one electrically insulating layer (230) obtained from a polymer composition comprising at least one polypropylene-based thermoplastic polymer material and at least one inorganic filler, wherein the inorganic filler is aluminum oxide (pages 3-4 of the machine English translation) (re claims 1 and 2).  Yamasaki et al. also discloses that the polymer composition
comprises at least 1 wt% of inorganic filler, relative to the total weight of the polymer composition (abstract) (re claim 3); the inorganic filler is in the
form of particles ranging in size from 0.01 to 6 µm (abstract, 1000 nm = 1 µm) (re claim 4); the polypropylene-based thermoplastic polymer material comprises a propylene copolymer (re claim 5); the propylene copolymer is a random propylene copolymer (re claim 6); the polypropylene-based thermoplastic polymer material further comprises an olefin homopolymer or copolymer (page 4) (re claim 8); the electrically insulating layer is a non-crosslinked layer (line 1 of page 4) (re claim 10); and the electric cable further comprises at least one semiconducting layer (220) surrounding the elongated electrically conducting element (re claim 13).
 	Re claims 11 and 12, it is noted that since the cable of Yamasaki et al. comprises structure and material as claimed, it will have a tensile strength before or after aging of at least 8.5 MPa and an elongation at break before or after aging of at least 250%.
	Re claim 14, it has been held that the patentability of a product-by-process claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. in view of Perego (2013/0233604).
 	Yamasaki et al. discloses the invention substantially as claimed except for the polypropylene-based thermoplastic polymer material comprising a random propylene copolymer and a heterophase propylene copolymer or two different heterophase propylene copolymers.  Perego discloses an electric cable comprising an insulating layer comprising a polypropylene-based thermoplastic polymer material which is comprised of a random propylene copolymer and a heterophase propylene copolymer or two different heterophase propylene copolymers ([0016], [0030] and [0031]).  It would have been obvious to one skilled in the art to use the polypropylene-based thermoplastic polymer material taught by Perego for the polypropylene-based thermoplastic polymer material of Yamasaki et al. to improve the electrical performance of the cable, such as dielectric breakdown strength.

Claims 1, 2, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perego in view of Yamasaki et al.
 	Perego discloses an electric cable comprising at least one elongated electrically conducting element (2) and at least one electrically insulating layer (4) obtained from a polymer composition comprising at least one polypropylene-based thermoplastic polymer material (re claim 1).  Perego also discloses that the polypropylene-based thermoplastic polymer material comprises a random propylene copolymer and a heterophase propylene copolymer or two different heterophase propylene copolymers ([0016], [0030] and [0031]) (re claim 7); the polypropylene-based thermoplastic polymer material further comprises an olefin homopolymer or copolymer (re claim 8); the polymer composition further comprises a dielectric liquid (re claim 9); and the insulating layer is a non-crosslinked layer (i.e., Perego does not disclose the insulating layer being crosslinked) (re claim 10).
 	Perego does not disclose the composition comprising at least one inorganic filler which is aluminum oxide (re claims 1 and 2).  Yamasaki et al. discloses an electric cable comprising an insulating layer obtained from a polymer composition comprising at least one inorganic filler which is aluminum oxide (pages 3-4).  It would have been obvious to one skilled in the art to include aluminum oxide, as taught by Yamasaki et al., in the composition of Perego such that the composition would be capable of forming an insulating material that has both heat resistance and difficulty in charge accumulation.
 	Re claims 11 and 12, it is noted that since the modified cable of Perego comprises structure and material as claimed, it will have a tensile strength before or after aging of at least 8.5 MPa and an elongation at break before or after aging of at least 250%.
	Re claim 14, it has been held that the patentability of a product-by-process claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847